                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:14-CR-69
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
EUGENE STALLINGS, JR.,                      :
                                            :
                    Defendant               :

                                  MEMORANDUM

      A jury found defendant Eugene Stallings, Jr. (“Stallings”), guilty of numerous

drug-related offenses, including drug distribution resulting in death. Stallings was

sentenced to 252 months’ imprisonment. Following an unsuccessful appeal, he

moved to vacate his sentence pursuant to 28 U.S.C. § 2255. Stallings seeks funds

under 18 U.S.C. § 3006A(e)(1) to hire a medical expert to support one of the claims

in his collateral attack. (Doc. 470). We will deny Stallings’ request for funds.

I.    Factual Background & Procedural History

      In February 2016, Stallings was tried and convicted by a jury on five of the six

counts in a superseding indictment. 1 That indictment charged Stallings and six

codefendants with multiple drug trafficking offenses. Relevant to the instant

matter, Count IV—one of Stallings’ counts of conviction—charged distribution and

possession with intent to distribute heroin resulting in the death of a heroin user,

Kyle Golter (“Golter”).




      1
        Citations to the transcript from the three-day trial are abbreviated herein as
(“2/__/16 Trial Tr.”).
      Stallings’ Section 2255 motion claims, inter alia, that his trial attorney was

constitutionally ineffective for failing to investigate and challenge the required “but-

for” causation between heroin ingestion and Golter’s death. Stallings seeks funds

under the Criminal Justice Act, 18 U.S.C. § 3006A, to retain a medical expert, “most

likely a forensic pathologist,” to opine on the but-for causation element of Count IV.

(Doc. 470 ¶¶ 2, 6). The motion is fully briefed and ripe for disposition.

II.   Legal Standard

      Section 3006A(e)(1) of Title 18 of the United States Code provides that, on

request, the court may authorize funds for services other than counsel upon finding

that “the services are necessary and that the person is financially unable to obtain

them.” 18 U.S.C. § 3006A(e)(1). Before authorizing such funds, the court must

“satisfy itself that a defendant may have a plausible defense.” United States

v. Roman, 121 F.3d 136, 143 (3d Cir. 1997) (quoting United States v. Alden, 767 F.2d

314, 318 (7th Cir. 1984)). If the defendant can make this showing, the court then

must determine if the services are “necessary for adequate representation.” United

States v. Pitts, 346 F. App’x 839, 841 (3d Cir. 2009) (nonprecedential) (quoting 18

U.S.C. § 3006A(e)(1)). A common test for whether services are necessary is the

“‘private attorney’ standard”: whether a reasonable attorney would solicit such

services if the client could independently afford them. Id. (quoting Alden, 767 F.2d

at 318). This standard, however, does not require taxpayers to fund a “fishing

expedition,” United States v. King, 356 F.3d 774, 778 (7th Cir. 2004); the defendant

bears the burden of demonstrating, with specificity, that the requested services are

necessary, Pitts, 346 F. App’x at 841-42.


                                            2
III.   Discussion

       There is no dispute that Stallings is financially unable to independently

obtain an expert. Nevertheless, Stallings cannot meet his burden to establish that

he has a plausible defense or that the funds sought are necessary. He requests

$1,000 “to obtain from a forensic pathology expert . . . an opinion on whether it was

possible to have raised reasonable doubt on the issue of whether heroin was the but

for cause of the victim’s death.” (Doc. 470 ¶ 6). Stallings’ unsupported justification

is far too speculative to satisfy the requirements of Section 3006A(e)(1).

       At trial, the government presented unequivocal evidence from two medical

experts indicating that Golter’s death was directly caused by an accidental heroin

overdose. Forensic pathologist Rameen Starling-Roney (“Dr. Starling-Roney”)

testified extensively regarding Golter’s cause of death. (See generally 2/3/16 Trial

Tr. 131:16-144:19). Dr. Starling-Roney attested that Golter had needle-puncture

wounds on his forearm suggestive of an injection site; that the toxicology report

indicated heroin use and no other independently ingested controlled substances;

that there were no other observable potential causes of death; and that, within a

reasonable degree of medical certainty, Golter “would not have died on that day

without the heroin usage.” (Id. at 138:21-139:12, 140:16-143:21; 144:2-19).

       Jeffery R. Conner (“Conner”), the county coroner and an expert in forensic

death investigation, also testified. (Id. at 53:8-14, 56:25-57:10). Conner opined that

examination of Golter’s body and the scene of the accident strongly implicated

heroin usage as the cause of death. In particular, Golter’s body was discovered

surrounded by openly displayed drug paraphernalia, including a syringe, a spoon, a


                                           3
makeshift tourniquet, and empty packages containing a white residue. (Id. at 59:1-

6). The syringe was reportedly found lying on Golter’s face, indicating a quick and

unexpected death. (Id. at 62:10-25). Conner concluded, like Dr. Starling-Roney,

that the cause of death was “heroin toxicity due to . . . self[-]inflicted illegal drugs”

and that the manner of death was “accidental.” (Id. at 63:19-25).

       Stallings provides no reason to question these opinions or the circumstances

surrounding Golter’s death. Stallings’ request for expert funds is based on pure

speculation regarding what a counter-expert might opine. If there were any

indication that Golter’s death could have been caused by something other than

heroin ingestion, Stallings may have a plausible defense to explore in the form of

challenging but-for causation. 2 As it stands, Stallings seeks a taxpayer-funded

fishing expedition. If this were all that Section 3006A(e)(1) required, a convicted

defendant could always obtain funding on collateral review for expert services if his

trial attorney had not hired a competing expert, regardless of the strength or

incontrovertibility of the government witness’s findings. Such a lax interpretation

of Section 3006A(e)(1), which we decline to sanction, would result in gratuitous and

wasteful counter-expert expenditures both at trial and during post-conviction

proceedings.




       2
        We note that Stallings’ theory regarding the absence of but-for causation is a
defense to the crime at issue, but proffering a bare theory unsupported by any
alleged facts or evidence is insufficient to make that defense plausible.


                                             4
IV.   Conclusion

      We will deny Stallings’ motion (Doc. 470) for expert funds pursuant to

18 U.S.C. § 3006A(e)(1). An appropriate order shall issue.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania

Dated:   May 15, 2019
